Sherwood, J.,
Concurring. — I am glad to see that the heresy in relation to bills of exceptions has at length been gibbeted. In McCarty v. Cunningham, 75 Mo. 279, the ruling now made was expressly urged on our attention and a motion for rehearing was filed, but it was overruled. I dissented in that case, and have so done *402since, but I am not so marked. I was never able to see how any entry of record could be made without the corn sent of the court first had and obtained. Such consent is of necessity implied by the fact of the entry being made. The entry of record showing consent of parties to filing the bill of exceptions in vacation is all that is requisite. West v. Fowler, 55 Mo. 300; Ellis v. Andrews, 25 Mo. 327; State v. McOblenis, 21 Mo. 272; West v. Fowler, 59 Mo. 40.